Citation Nr: 0511333	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  04-01 798	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to burial benefits.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel





INTRODUCTION

The veteran retired in January 1980 after twenty years of 
active duty, including service in Vietnam, during the Vietnam 
War.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.


FINDINGS OF FACT

1.  The veteran died in April 2003 as a result of metastatic 
renal cell carcinoma.

2.  At the time of his death, the veteran had not filed a 
claim with VA and was not in receipt of compensation or 
pension benefits.

3.  The veteran was not discharged from active duty for a 
disability incurred or aggravated in the line of duty.

4.  At the time of the veteran's death, he was not 
hospitalized by VA.


CONCLUSION OF LAW

The criteria for payment of VA burial benefits have not been 
met.  38 U.S.C.A. §§ 2302, 2304, 5107 (West 2002); 38 C.F.R. 
§§ 3.1600, 3.1601, 3.1605 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

It appears that the VCAA does not apply here, as the law is 
dispositive and there is no dispute of the facts in this 
case.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  Regardless, the appellant has had ample notice.  In 
the June 2003 notice of the RO's denial, she was advised that 
to establish entitlement to the benefit sought, it would 
first have to be shown that the veteran was in receipt of or 
entitled to disability compensation or pension at the time of 
his death; or that he had a claim for compensation or pension 
pending at the time of his death; or he was hospitalized by 
VA or traveling under proper authority and at VA expense at 
the time of his death.  This information was reiterated in 
the January 2004 Statement of the Case.  Consequently, there 
is nothing more of which she must be notified.  In view of 
the foregoing, the appellant is not prejudiced by the Board 
addressing the matter at this time.  Any further notice would 
serve no useful purpose, but would merely cause unnecessary 
delay and needless cost to U.S. taxpayers.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Conway v. Principi, 353 F. 
3d 1369 (Fed. Cir. 2004).

Factual Background

The Certificate of Death shows that the veteran died while 
hospitalized at a private hospital in April 2003.  The cause 
of death was listed as metastatic renal cell carcinoma.  In 
May 2003, the appellant's application for Burial Benefits was 
received.

The evidence of record does not indicate that the veteran was 
service-connected for any disability, or that he was 
receiving pension benefits at the time of his death.  
Further, there is no indication that he had any claim pending 
at the time of his death.

Analysis

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (2002); 38 C.F.R. § 3.1600 (2004).  If a 
veteran dies as a result of a service-connected disability or 
disabilities, certain burial benefits may be paid.  38 C.F.R. 
§ 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of death 
the veteran was in receipt of pension or compensation; or, 
(2) the veteran had an original or reopened claim for either 
benefit pending at the time of the veteran's death; or (3) 
the deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State.  38 U.S.C.A. 
§ 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c).

In the instant case, the veteran did not die of a service- 
connected disability, as he was not service-connected for any 
disability at the time of his death.  Thus, burial benefits 
are not warranted under the provisions of 38 C.F.R. 
§ 3.1600(a).  As the veteran was not in receipt of pension or 
compensation at the time of his death and he did not have an 
original claim or reopened claim pending at the time of his 
death, burial benefits are likewise not warranted under the 
provisions of 38 C.F.R. § 3.1600(b)(1)(2).  Further, the 
veteran was not discharged from active duty for a disability 
incurred or aggravated in the line of duty.  His body was not 
being held by a State or a subdivision of a State at the time 
of his death.  Therefore, entitlement to burial benefits 
under 38 C.F.R. § 3.1600(b)(3) is also not warranted.

Finally, the veteran was not hospitalized by VA at the time 
of his death.  38 U.S.C.A. §§ 1701(1)(4), 1703; 38 C.F.R. 
§ 3.1600(c).  In this regard, although the appellant contends 
that the veteran had received VA treatment in the year prior 
to his death, she does not contend that he was receiving 
treatment at a VA facility or that VA hospitalized him at the 
time of his death.  He died in a private hospital.  
Therefore, the evidence clearly shows that he was not 
admitted to a VA medical facility, nursing home, or 
domiciliary care facility at the time of his death.  
Likewise, the evidence does not show that he was admitted to 
a non-VA facility for hospital care under the authority of 38 
U.S.C.A. § 1703.  Nor was he en route while traveling under 
prior authorization and at VA expense to warrant burial 
benefits pursuant to 38 C.F.R. § 3.1605(a).

Where the law and not the evidence is dispositive, the appeal 
should be terminated for the absence of legal merit or lack 
of entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The law provides for payment of burial benefits only under 
the above-specified conditions.  In this case, those 
conditions have not been met.  Although the Board is 
sympathetic to the appellant's circumstances, the Board is 
bound by the applicable law and regulations.  38 U.S.C.A. 
§ 7104(c) (West 2002).  Accordingly, the claim must be 
denied.




ORDER

Entitlement to VA burial benefits is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


